                                                                                                                          1   Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                          2   Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                          3   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          4   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          5   Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                          6   rubins@ballardspahr.com
                                                                                                                          7 Attorneys for Defendant,
                                                                                                                            Credit Acceptance Corporation
                                                                                                                          8
                                                                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                                                                          9
                                                                                                                                                     FOR THE DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                            ALONDA COOPER /AK/A ALONDA             CASE NO. 2:19-cv-01124-JAD-DJA
                                                                                                                         11 FORTUNE,

                                                                                                                         12                         Plaintiff,              ORDER GRANTING STIPULATION
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                            TO EXTEND TIME FOR DEFENDANT
                                                                                                                         13   v.                                            CREDIT ACCEPTANCE
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                            CORPORATION TO FILE REPLY
                                                                                                                         14   EQUIFAX INFORMATION SERVICES,                 BRIEF IN SUPPORT OF ITS MOTION
                                                                                                                              LLC; TRANS UNION, LLC; EXPERIAN               TO COMPEL ARBITRATION AND
                                                                                                                         15   INFORMATION SOLUTIONS, INC. and               DISMISS, OR IN THE ALTERNATIVE,
                                                                                                                              CREDIT ACCEPTANCE                             STAY PROCEEDINGS
                                                                                                                         16   CORPORATION,
                                                                                                                         17                         Defendants.             (First Request)   [ECF No. 36]
                                                                                                                         18

                                                                                                                         19          Plaintiff Alonda Cooper a/k/a Alonda Fortune (“Plaintiff”) and Defendant

                                                                                                                         20   Credit Acceptance Corporation (“Credit Acceptance”) stipulate and agree that Credit

                                                                                                                         21   Acceptance has up to and including November 20, 2019, to file its Reply in Support of

                                                                                                                         22   its Motion to Compel Arbitration and Dismiss, or in the Alternative, Stay

                                                                                                                         23   Proceedings. Credit Acceptance requires additional time to prepare an appropriate

                                                                                                                         24   response.

                                                                                                                         25                                  [Continued on following page.]

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #38359715 v1
                                                                                                                         1           This is the first request for the extension, and it is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3           Dated this 7th day of November, 2019.
                                                                                                                         4    BALLARD SPAHR LLP                             THE LAW OFFICES OF ROBERT M. TZALL
                                                                                                                         5
                                                                                                                              By: /s/ Joel E. Tasca                         By: /s/ Robert M. Tzall
                                                                                                                         6    Joel E. Tasca, Esq.                           Robert M. Tzall, Esq.
                                                                                                                              Nevada Bar No. 14124                          Nevada Bar No. 13412
                                                                                                                         7    Stacy H. Rubin, Esq.                          1481 W. Warm Springs Road
                                                                                                                              Nevada Bar No. 9298                           Suite 135
                                                                                                                         8    1980 Festival Plaza Drive, Suite 900          Henderson, Nevada 89014
                                                                                                                              Las Vegas, Nevada 89135
                                                                                                                         9
                                                                                                                              Attorneys for Defendant Credit                Attorneys for Plaintiff
                                                                                                                         10   Acceptance Corporation
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                      ORDER
BALLARD SPAHR LLP




                                                                                                                         14                                           IT IS SO ORDERED:
                                                                                                                         15

                                                                                                                         16                                             ______________________________________
                                                                                                                                                                        U.S. District Judge Jennifer A. Dorsey
                                                                                                                         17                                             DATED: November 12, 2019
                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        2
                                                                                                                              DMWEST #38359715 v1
